Name: Commission Regulation (EEC) No 2225/92 of 31 July 1992 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  plant product;  trade
 Date Published: nan

 Avis juridique important|31992R2225Commission Regulation (EEC) No 2225/92 of 31 July 1992 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira Official Journal L 218 , 01/08/1992 P. 0091 - 0092 Finnish special edition: Chapter 3 Volume 44 P. 0063 Swedish special edition: Chapter 3 Volume 44 P. 0063 COMMISSION REGULATION (EEC) No 2225/92 of 31 July 1992 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), and in particular Article 10 thereof, Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1600/92, the forecast supply balance and the level of aid for the supply of hops from the rest of the Community to the Azores and Madeira should be established; whereas the aid should be fixed on the basis of, in particular, the costs of supply from the world market and the situation resulting from the geographical position of Madeira; Whereas Commission Regulation (EEC) No 1696/92 (2) lays down the common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira; whereas additional detailed rules tailored to the commercial practices current in the hop sector should be adopted with regard, in particular, to the term of validity of aid certificates and the level of securities guaranteeing the fulfilment of obligations by operators; Whereas the measures laid down in Regulation (EEC) No 1600/92 apply from 1 July 1992; whereas the detailed rules laid down in the Regulation should apply from the same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the forecast supply balance for hops covered by CN code 1210 and exempt from import levies or eligible for Community aid when imported directly into Madeira from third countries is hereby fixed at 10 tonnes for the period 1 July 1992 to 30 June 1993. Article 2 The aid provided for in Article 3 (2) of Regulation (EEC) No 1600/92 for the supply of hops from the Community market to Madeira in accordance with the forecast supply balance is hereby fixed at ECU 10 per 100 kg. Article 3 Portugal shall designate the authority competent for: (a) issuing exemption certificates as provided for in Article 3 (1) of Regulation (EEC) No 1696/92; (b) issuing aid certificates as provided for in Article 4 (1) of Regulation (EEC) No 1696/92; (c) paying the aid to the operators concerned. Article 4 1. Applications for certificates shall be submitted to the competent authority within the first five working days of each month. Applications for certificates shall only be admissible if: (a) the quantity does not exceed the maximum available quantity of hops published by the Spanish authorities; (b) prior to expiry of the time limit laid down for submission of certificate applications, proof has been provided that the party concerned has lodged a security of ECU 5 per 100 kg. 2. Certificates shall be issued on the 10th working day of each month at the latest. 3. Where certificates are issued for quantities less than the quantities applied for, operators may withdraw their applications in witing within three working days of the date of issue of the certificate. The security relating to that certificate shall then be released. 4. The maximum available quantity shall be published by the competent authority in the last week of the month preceding the month in which the application is submitted. Article 5 The term of validity of exemption cerificates and aid certificates shall expire on the last day of the second month following the month in which they are issued. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 179, 1. 7. 1992, p. 6.